[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-15131         ELEVENTH CIRCUIT
                                                         APRIL 6, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                           CLERK

                    D. C. Docket No. 08-01030-CV-T-TGW

ANNIE SALAZAR,


                                                               Plaintiff-Appellant,

                                     versus

COMMISSIONER OF SOCIAL SECURITY,

                                                              Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (April 6, 2010)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Annie Victoria Salazar appeals the district court’s order affirming the Social
Security Administration’s (the “Agency”) denial of her application for

supplemental security income (“SSI”). On appeal, Salazar argues that the

administrative law judge (“ALJ”) erred in finding that she was not disabled

because his determination that Salazar’s hand injuries did not constitute a severe

impairment was not supported by substantial evidence. Salazar asserts that this

determination contradicted the medical evidence in the record, and alternatively

asserts that, because the hearing was held several years after her hand injuries, the

ALJ should have ordered an updated consultative examination to determine if her

hand injury allegations were consistent with her current medical condition. Salazar

further argues that the ALJ erred by excluding limitations on hand use from the

hypothetical question he presented to a vocational expert (“VE”) at the hearing,

and by relying on the VE’s answer. Upon review of the record and consideration

of the parties’ briefs, we affirm.

                            I. STANDARD OF REVIEW

      We review the Agency’s legal conclusions de novo, and its factual findings

to determine whether they are supported by substantial evidence. Ingram v.

Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007) (citations

omitted). Substantial evidence is defined as “such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Miles v.



                                           2
Chater, 84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam) (citation and quotation

omitted). We do not re-weigh the evidence or substitute our own judgment for that

of the Commissioner. Id. (citation omitted). “If the [Agency]’s decision is

supported by substantial evidence we must affirm, even if the proof preponderates

against it.” Id. (citation omitted). However, there is no presumption “that the

[Agency] followed the appropriate legal standards in deciding a claim for benefits

or that the legal conclusions reached were valid.” Id. (citation omitted).

                                 II. DISCUSSION

      The social security regulations establish a “five-step sequential evaluation

process” to determine whether a claimant is disabled. 20 C.F.R. § 416.920(a)(1).

If the Agency finds a claimant disabled or not disabled at any given step, it does

not go on to the next step. Id. §416.920(a)(4). Under the first step, the ALJ must

determine whether the claimant is currently engaged in substantial gainful activity.

Id. § 416.920(b). At the second step, the ALJ must determine whether the

impairment or combination of impairments from which the claimant allegedly

suffers is “severe.” Id. § 416.920(c). If there is no severe impairment, then the

claimant is not disabled, and the claim is denied. Id. At the third step, the ALJ

must decide whether the claimant’s severe impairment meets or medically equals a

listed impairment. Id. § 416.920(d). If the claimant meets or medically equals a



                                          3
listed impairment, then the claimant is conclusively presumed disabled. Id. If the

claimant has a severe impairment that does not meet or equal a listed impairment,

the ALJ must then determine whether the claimant has the residual functional

capacity (“RFC”) to perform her past relevant work. Id. § 416.920(e) & (f).

“[RFC] is an assessment, based upon all of the relevant evidence, of a claimant’s

remaining ability to do work despite his impairments.” Lewis v. Callahan, 125

F.3d 1436, 1440 (11th Cir. 1997) (citation omitted). Finally, if the claimant cannot

perform her past relevant work, the ALJ must then determine whether the claimant

can perform other work that exists in the national economy. 20 C.F.R.

§ 416.920(g).

      The sequential process places a “very heavy burden on the claimant to

demonstrate both a qualifying disability and an inability to perform past relevant

work.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per curiam)

(citation omitted). Until step five is reached, the burden is on the claimant to

introduce evidence in support of her application for benefits. Ellison v. Barnhart,

355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam).

A.    Severe Impairment

      Salazar argues that the ALJ erred in finding that she was not disabled

because he failed to find that her hand injuries constituted a severe impairment.



                                           4
With regard to step two of the sequential process, an impairment is “severe” if it

“significantly limits claimant’s physical or mental ability to do basic work

activities.” Crayton v. Callahan, 120 F.3d 1217, 1219 (11th Cir. 1997) (citation

omitted). An impairment is not severe if it is a “slight abnormality” that has “a

minimal effect on the individual that . . . would not be expected to interfere with

the individual’s ability to work, irrespective of age, education, or work

experience.” Brady v. Heckler, 724 F.2d 914, 920 (11th Cir. 1984) (per curiam).

Although the claimant bears the burden of showing severity, the burden is mild,

such that a claimant need only show “her impairment is not so slight and its effect

is not so minimal” as to be trivial. McDaniel v. Bowen, 800 F.2d 1026, 1031 (11th

Cir. 1986).

      In cases where a claimant attempts to establish disability through her own

testimony concerning pain or other subjective symptoms, we apply a three-part

“pain standard.” Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991) (per

curiam). This standard requires “(1) evidence of an underlying medical condition

and either (2) objective medical evidence that confirms the severity of the alleged

pain arising from that condition or (3) that the objectively determined medical

condition is of such a severity that it can be reasonably expected to give rise to the

alleged pain.” Id.



                                           5
      If the ALJ decides not to credit a claimant’s subjective testimony, “he must

articulate explicit and adequate reasons for doing so.” Id. (citation omitted). If the

ALJ fails to articulate reasons for discrediting the claimant’s testimony, then that

testimony must be accepted as true. Id. (citation omitted). In evaluating a

claimant’s credibility, the ALJ may consider, among other things, the claimant’s

daily activities. See 20 C.F.R. § 404.1529(c)(3)(i); Watson v. Heckler, 738 F.2d

1169, 1172 (11th Cir. 1984) (per curiam). Additionally, the ALJ may consider the

claimant’s “appearance and demeanor during the hearing” as a basis of credibility,

although he cannot weigh it above objective medical evidence. Norris v. Heckler,

760 F.2d 1154, 1158 (11th Cir. 1985).

      The ALJ is responsible for developing a full and fair record. Ellison, 355

F.3d at 1276 (citation omitted). In determining whether it is necessary to remand a

case for development of the record, this Court considers “whether the record

reveals evidentiary gaps which result in unfairness or clear prejudice.” Brown v.

Shalala, 44 F.3d 931, 935 (11th Cir. 1995) (per curiam) (citation and quotation

omitted). Under the social security regulations, the ALJ may order additional

consultative examinations if the medical evidence submitted by the claimant does

not provide enough information about an impairment to determine whether the

claimant is disabled. 20 C.F.R. § 416.917. Nevertheless, the ALJ is not required



                                           6
to order additional examinations if the evidence in the record is sufficient to allow

him to make an informed decision. Ingram, 496 F.3d at 1269 (citation omitted).

      The ALJ found that Salazar’s hand injuries were not severe for the purposes

of step two of the sequential analysis. The ALJ based his finding on Salazar’s

failure to attribute certain alleged limitations to her hand injuries. Furthermore,

between October 8, 2003, her disability onset date, and December 28, 2006, the

date of the ALJ’s decision, a consultative physician examined Salazar and

observed no weakness in her hand, and numerous other medical sources during that

time were consistent with this. Additionally, during a hearing at which a qualified

representative was present on her behalf, Salazar did not request a new exam.

Moreover, Salazar’s daily activities were a permissible factor for the ALJ to

consider in evaluating whether Salazar’s account of her hand injuries was credible.

See Watson, 738 F.2d at 1172. To this extent, the record reflects that Salazar

reported the ability to cook, care for herself, perform household chores, shop, and

drive, albeit with some difficulty. At her hearing she testified that she could dress,

groom, and bathe, although it took longer than normal. Any difficulty that Salazar

reported in performing these tasks was attributed to chest pain or shortness of

breath, and not to inability to use her hands. Therefore, the ALJ properly




                                           7
concluded that evidence of Salazar’s activities tended to undermine the severity of

her hand injuries.

      Similarly, the ALJ was permitted to consider his observation that Salazar

“firmly” grasped her walker at the hearing, which directly contradicted her

testimony that she was unable to clench her hands into a fist. See Norris, 760 F.2d

at 1158. To the extent that reliance on this observation is limited, it is not

inconsistent with the objective medical record. See id. Rather, the medical record

indicates that after Salazar received surgery on her left wrist in 2001, she attended

emergency rooms and other medical appointments, but did not complain about any

problems with her hands. On at least one occasion, she declined to tell an

examining physician that she hand a history of hand injuries. On several

occasions, Salazar’s hand strength was observed to be weaker than normal.

However, none of these examiners opined that the weakness in Salazar’s hand

would impair her ability to perform light work. By contrast, an examiner reported

in 2003 that she could perform light work with limitations in her right hand, which

was superseded in 2004 by two different examiners’ reports that she had no

manipulative limitations at all in her hands. By including this evidence in his

written decision, the ALJ presented “explicit and adequate” reasons for




                                            8
discrediting Salazar’s allegations regarding the intensity of her hand injuries and its

effect on her ability to use her hand. Holt, 921 F.2d at 1223.

      In light of medical evidence indicating that her hand injuries were not

severe, and Salazar’s own observed and reported behavior indicating that her

injuries had no effect on her ability to perform work, Salazar did not meet her

burden of showing that her hand injuries constituted a “severe impairment.”

Accordingly, we hold that substantial evidence supported the ALJ’s finding that

Salazar’s hand injuries were not severe.

B.    Hypothetical Question

      Salazar argues that the ALJ erred by relying on the testimony of a VE who

responded to an incomplete hypothetical question. Salazar asserts that the ALJ

excluded limitations on hand use from the hypothetical question without setting

forth specific and legitimate reasons. This caused the ALJ to pose an incomplete

hypothetical to the VE, whose answer included jobs that required frequent

handling. Because the question to the VE was incomplete, Salazar asserts, the

VE’s answer did not constitute substantial evidence to support the ALJ’s

determination on her disability.

      Under step five of the sequential evaluation process, the ALJ must determine

whether the claimant is able to perform other work that exists in the national



                                           9
economy. 20 C.F.R. § 404.1520(g). At this step, the claimant has shown that she

cannot perform past relevant work, and the burden then temporarily shifts to the

Commissioner to determine whether there is other work available in significant

numbers in the national economy that the claimant is able to perform. Doughty v.

Apfel, 245 F.3d 1274, 1278 n.2 (11th Cir. 2001).

      If the ALJ finds that the claimant is able to perform other work, he “must

articulate specific jobs that the claimant is able to perform, and this finding must be

supported by substantial evidence, not mere intuition or conjecture.” Wilson v.

Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002) (per curiam). One way in which

the ALJ may determine whether the claimant is able to perform other jobs is by

posing a hypothetical question to a VE. See id. “In order for a vocational expert’s

testimony to constitute substantial evidence, the ALJ must pose a hypothetical

question which comprises all of the claimant’s impairments.” Id. Nevertheless, the

ALJ’s hypothetical need not include a claimant’s asserted impairments that are not

supported by medical evidence, or that are controlled or alleviated by medication.

Ingram, 496 F.3d at 1270 (“The hypothetical need only include ‘the claimant’s

impairments,’ not each and every symptom of the claimant.”) (internal citation

omitted).




                                          10
      Having found that the record does not support Salazar’s contention that her

ability to use her hands was limited, the ALJ was under no obligation to include

such limitations in his hypothetical question to the VE. Therefore, the hypothetical

question was not incomplete. Accordingly, we hold that substantial evidence

supported the ALJ’s reliance on the response to the hypothetical in determining

that Salazar was not disabled.

                                 III. CONCLUSION

      In sum, the ALJ had substantial evidence upon which to base his finding that

Salazar’s hand injuries were not severe. Similarly, the ALJ properly relied on the

VE’s answer to his complete question regarding the existence of jobs.

Accordingly, we affirm the Agency’s denial of SSI.



      AFFIRMED.




                                         11